Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered. 	Claims 1-9 and 11-21 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-9 and 11-17 are rejected under 35 U.S.C. 102 (a)1) as being unpatentable over O’Brien 3,110,506 in view of Hilverkus DE3326244.
Regarding claim 1, O’Brien ‘506 teaches:
A mounting element (as depicted in Fig.'s 1 and 2), for [intended use] mounting an architectural covering between two opposing mounting surfaces (it could perform this intended use language as recited), the mounting element 5comprising: 
- an elongate mounting member (at 12) which is elongated along a longitudinal direction (as seen in fig. 1, its major longitudinal axis) and which has a first end (right side of fig. 1), a second end (left side of fig. 1), and at opposed first and second guide surface (opposite left and right inside surfaces of 12), and 
- an extension mechanism (14,34,30) arranged at the first end, the extension 10mechanism  being operable [capable of operating] between: i) a retracted state (when in its maximum compressed position [which is at its shortest length overall]), and ii) an extended state (anything other than its maximum compressed position [which is at any length longer than its shortest length overall]) in which the extension mechanism abuts one of the opposing mounting surfaces  when [intended use] the mounting element  is mounted between the opposing mounting surfaces (note that this is intended use and it can perform this function as claimed - for example, as long as the extension mechanism isn’t in its retracted [fully compressed state] when mounted, then this limitation is met), and 
- a telescopic extender (at 16) arranged at the second end (as seen in Fig. 1), the telescopic 15extender being operable [capable of operating] between a retracted configuration (towards the interior of 12) and an extended configuration (away from the interior of 12) so as to [intended use] abut the other one of the opposing mounting surfaces when the mounting element is mounted between the opposing mounting surfaces, and wherein the telescopic extender comprises:  
20- a slidable body (16) positioned between the first and second guide surfaces (opposed interior sides of 12) and being configured to [intended use] slide along the first and second guide surfaces (slides inwardly and outwardly) parallel to the longitudinal direction in a first translation direction away from the first end (leftward with respect to fig.’s 1 and 2) so as to lengthen the mounting element, and 
- a locking member (18) mechanically coupled to the slidable body (16), the locking member being configured such that: i) the slidable body (16) is allowed to slide in the first 25translation direction when the locking member is unlocked (it allows this when it is disengaged from 20), and ii) the slidable body is prevented from sliding in a second translation direction opposite the first translation direction (it performs this function when it engages 20).  
O’Brien ‘506 fails to disclose that the locking member includes opposed first and second engagement parts configured to selectively engage the first and second guide surfaces, respectively and prevent sliding in a second translation direction when the first and second engagement parts are engaged with the first and second guide surfaces, respectively.
Hilverkus ‘244 discloses a locking member (20) includes opposed first and second engagement parts (37) configured to selectively engage the first and second guide surfaces (opposite sides of 11), respectively and prevent sliding in a second translation direction when the first and second engagement parts (37) are engaged with the first and second guide surfaces, respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of O’Brien to make the locking member include opposed first and second engagement parts configured to selectively engage the first and second guide surfaces as taught by Hilverkus ‘244 in order to allow an increased adjustability instead of a finite number of fixed holding locations.
Regarding claim 2, O’Brien ‘506 as modified by Hilverkus ‘244 discloses: a release 30mechanism (47’,49,24,26, Hilverkus ‘244)  mechanically coupled to the slidable body (16, O’Brien)  so as to be operable between a lock state (Fig. 6, Hilverkus) and a release state (Fig. 7, Hilverkus), the release mechanism  being configured to cooperate [intended use] with the locking member (20, Hilverkus) such that: i) the locking member (20) prevents the slidable body (16, O’brien) from sliding in the second translation direction when the release mechanism  is in the lock state (Fig. 6), 35and ii) the slidable body is allowed to slide in the second translation direction  when the release mechanism is in the release state (Fig. 7)
Regarding claim 3, Obrien ‘506 as modified by Hilverkus ‘244 discloses
The mounting element according to claim 2, wherein the release mechanism (47’,49,24,26, Hilverkus ‘244) is configured to be actuated by a manual force (47’,49,24,26,  is configured to perform this function as claimed by hand for example).  
 
Regarding claim 4, 5 
 Obrien ‘506 as modified by Hilverkus ‘244 discloses
The mounting element according to any one of claim 2, wherein the release mechanism (47’,49,24,26, Hilverkus ‘244)  comprises a pushing portion (24, Hilverkus ‘244) movable with respect to the slidable body (16, O’Brien), the pushing portion  being configured to displace the locking member (20, Hilverkus ‘244) when the release mechanism is operated between the lock state and the release state (it can perform these functions as claimed).  

Regarding claim 6, O’Brien ‘506 discloses: the mounting element according to claim 1, wherein the locking member (18) comprises an engagement part (the portion of 18 that engages 20), and wherein the engagement part (of 18) extends at least in a lateral direction crossing the first and the second translation directions.
Regarding claims 7-8, O’Brien ‘506 discloses wherein the locking member (18) further comprises a resilient part (unnumbered spring, column 1, lines 30-32), the resilient part being coupled to the engagement part (of 18), the resilient part being configured to be elastically deformed by the release mechanism so as to change/reduce an amplitude of a dimension of the engagement part in the lateral direction.
	Regarding claim 9, 
The mounting element wherein the locking member (18) is comprised of a resilient material (unnumbered spring is resilient).
Regarding claim 11, 
The mounting element according to claim 1, wherein the locking member (18) is located at [‘at’ broadly meaning ‘near or in the vicinity of’] the end of the slidable body (16) which is oriented towards the first end of the mounting element (as seen in fig. 1 for example).  
Regarding claim 12,
The mounting element according to claim 1, wherein the first and second guide surfaces (opposite left and right inside surfaces of 12) comprise first and second sidewalls of the elongate mounting member (12), the elongate mounting member (12) comprising a wall (top or bottom) connecting the first and second sidewalls. 
Regarding claim 13, O’Brien as modified by Hilverkus ‘244 discloses:
The mounting element according to claim 12, wherein the first and second guide surfaces are made (inherently it ‘is made’) with a friction-promoting material, and wherein the first and second engagement parts of the locking member (20, Hilverkus ‘244) is made of a complementary friction-promoting material.
Regarding claim 14, 
The mounting element according to acclaim 1, wherein the telescopic extender further comprises an abutment device (22, shown below) configured to [intended use] abut the other one of the opposing mounting surfaces, and 25wherein the mounting element further comprises a holding part (flange at the end of 14, shown below), which is configured to hold an end of the architectural covering (between 22 and the mounting surface).

    PNG
    media_image1.png
    333
    292
    media_image1.png
    Greyscale



Regarding claim 15,
The extension mechanism further comprises an actuator rotatable about a rotation axis (see fig. 2 at 30/34/etc.), the rotation axis being substantially perpendicular to the longitudinal direction, and a conversion mechanism configured to convert a rotation of the actuator 35 into a translatory movement of the rotation axis parallel to the longitudinal direction from the retracted state to the extended state and vice versa (as seen in fig. 2).
Regarding claim 16, 
An architectural covering assembly comprising an architectural covering (22, broadly interpreted) for covering an architectural recess (hole), wherein the architectural covering assembly includes the mounting element according to claim 1.  

Regarding claim 17, O’Brien as modified by Hilverkus ‘244 discloses:
The locking member (20, Hilverkus ‘244) is movable between: i) a first state (Figure 7) at which the locking member is disengaged from the first and second guide surfaces (of 12, O’Brien) to allow the slidable body (16) to slide in the first translation direction, and ii) a second state (Figure 6) at which the locking member (20, Hilverkus) engages the first and second guide surfaces so as to prevent the slidable body from sliding in the second translation direction.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new grounds of rejection. As shown above, Hilverkus teaches the newly claimed limitations of the locking member.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 and 22 are allowed.
Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634